         Case 1:20-cv-00410-RDM Document 24 Filed 04/17/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

STEVEN E. SHAW,                                      )
                                                     )
                      Plaintiff,                     )
                                                     )       Civil Action No. 20-410 (RDM)
v.                                                   )
                                                     )
                                                     )
THE HONORABLE THOMAS MODLY, et al.                   )
                                                     )
                      Defendants.                    )
                                                     )


                PLAINTIFF’S NOTICE OF FILING REDLINE COMPLAINT

       Pursuant to the Court’s order of April 13, 2020, Plaintiff attaches to this notice a copy of

the redline comparison of his original Complaint and the filed Amended Complaint.
         Case 1:20-cv-00410-RDM Document 24 Filed 04/17/20 Page 2 of 2




                                      Certificate of Service

       I hereby certify that on April 17, 2020, I filed the foregoing with this Court’s Electronic

Filing System which caused the respective parties to receive an electronic copy.




                                                     /s/ Eric S. Montalvo
                                             Eric S. Montalvo, DC Bar No. 993206
                                             THE FEDERAL PRACTICE GROUP
                                             1750 K Street, N.W., Suite 900
                                             Washington, D.C. 20006
                                             Telephone: 202-862-4360
                                             Facsimile: 888-899-6053
                                             emontalvo@fedpractice.com




                                                 2
